Citation Nr: 9906706	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  95 - 30 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to a compensable rating for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by: Edward A. Zimmerman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from November 1960 to April 
1963.  

On May 30, 1997, the Board of Veteran's Appeals (Board) 
issued a decision in the captioned matter which the 
appellant, [redacted], appealed to the United States 
Court of Veterans Appeals (Court).  On May 20, 1998, the 
Court vacated that part of the Board's decision that denied a 
compensable evaluation for bilateral defective hearing and 
remanded that issue to the Board for another decision, taking 
into consideration matters raised in its order.  The appeal 
as to the remaining issue of entitlement to service 
connection for a disability manifested by vertigo as 
secondary to service-connected bilateral defective hearing 
remains before the Court.

In its order, the Court determined that the Board's decision 
asserted that the veteran testified at a personal hearing 
held at the Regional Office (RO) in February 1997, and 
provided details of this purported testimony, such as an 
assertion by the veteran "that his hearing acuity had 
recently deteriorated; that he was obliged to wear bilateral 
hearing aids; and that his current noncompensable evaluation 
did not accurately reflect his current level of hearing 
impairment."  The Court noted that the only personal hearing 
shown in the record was held at the RO in November 1995, and 
directed the Board, on remand, to address whether a personal 
hearing was held at the RO in February 1997 and, if so, 
whether further development was warranted.  

The Court further directed the Board to clarify its 
interpretation of audiology examinations conducted in 1994 
and 1996, and to explain its factual findings. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  


2.  On the most recent VA audiological evaluation, conducted 
in May 1996, the veteran had a level II hearing acuity in his 
right ear, and a level IV hearing acuity in his left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral defective 
hearing are not met.  38 U.S.C.A. § 1155 (West 1991);  
38 C.F.R. Part 4, § 4.85, 4.87, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant's claim of entitlement to 
a compensable rating for bilateral defective hearing is 
plausible and is thus "well grounded" within the meaning of  
38 U.S.C.A. §  5107(a) (West 1991).  We further find that the 
facts relevant to the issue on appeal have been properly 
developed and that the statutory obligation of VA to assist 
the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. §  5107(a)(West 1991).  In that 
connection, we note that the RO has obtained available 
evidence from all sources identified by the veteran; that he 
has been afforded a personal hearing; and that he underwent 
VA audiologic and audiometric examinations in connection with 
his claim in December 1994, in February 1995, and in May 
1996.  On appellate review, the Board sees no areas in which 
further development might be productive.

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1998) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
bilateral defective 

hearing.  The Board has found nothing in the historical 
record which would lead to the conclusion that the most 
current evidence of record is not adequate for rating 
purposes.  Moreover, the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to that 
disability.

Briefly, a rating decision of October 1963 granted service 
connection for bilateral defective hearing with tinnitus, 
evaluated as noncompensably disabling.  Thereafter, a rating 
decision of January 1964 denied a claim for an increased 
evaluation for that disability, and the veteran appealed that 
decision.  A Board decision of April 1965 found that the 
veteran's bilateral defective hearing did not warrant a 
compensable evaluation, but granted an extraschedular rating 
of 10 percent for his service-connected tinnitus.  That 
decision was implemented by rating decision of June 1965.  

I.  The Evidence

In March 1995, the veteran again sought an increased 
(compensable ) evaluation for his service-connected bilateral 
defective hearing, stating that he had been advised by his 
audiologist that he had lost 92 percent of his hearing in the 
right ear and that he now wore a hearing aid in his right 
ear.  A rating decision of May 1995 denied that claim, giving 
rise to the instant appeal.  

On VA audiological evaluation in December 1994, pure tone 
thresholds, in decibels, were as follows at 1,000, 2,000, and 
4,000 Hertz:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
55
(65)
75
58
LEFT
30
50
(65)
80
56

Speech audiometry revealed word recognition ability of 92 
percent correct in the right ear and 72 percent correct in 
the left ear.  The Board notes, however, that a 

pure tone threshold, in decibels, was not provided for 3,000 
Hertz, as required by  38 C.F.R. Part 4, § 4.85, Diagnostic 
Codes 6100 to 6110 (1998).  While those levels may be 
extrapolated based upon the specific audiometric finding that 
speech reception thresholds were manifested by a flat slope, 
bilaterally, the failure of the VA audiological examiner to 
provide a specific finding of pure tone thresholds, in 
decibels, for the 3,000 Hertz level, and the further failure 
to provide a Summary Report of Examination for Organic 
Hearing Loss (VA Form 10-2464) including that information, as 
required by Veterans Benefits Administrative Manual M21-1, 
Part VI, paragraphs 11.09(b)(2)(a) and (b), rendered that 
examination report inadequate for rating purposes.  
Accordingly, that examination report was not utilized by the 
RO for rating purposes, and another VA audiological 
examination was scheduled.  

On VA audiological evaluation in April 1995, pure tone 
thresholds, in decibels, as reported on VA Form 10-2464, were 
as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
30
55
60
70
54
LEFT
25
50
70
80
56

Speech audiometry revealed speech recognition ability of 88 
percent correct in the right ear and of 86 percent correct in 
the left ear.  These findings on VA audiological evaluation 
are consistent with a level II hearing acuity in each ear. 
38 C.F.R. Part 4, § 4.85, Table VI (1998).  

At a personal hearing held at the RO in November 1995, the 
veteran testified, in pertinent part, that he had lost 
"distance" in his ability to hear; that he had lost the 
ability to determine the source of speech directed to him; 
that he had initially been issued a hearing aid for his left 
ear, but subsequently had been issued a hearing aid for his 
right ear; and that he did not wear a hearing aid at work 
unless he was working with someone else or operating 
equipment and needed to listen to radios.  

He further offered his opinion that components of his hearing 
apparatus were now wearing out or deteriorated; and that his 
hearing loss was causing him to experience difficulty in 
hearing over the telephone or when others were talking.  A 
transcript of the hearing testimony is of record.  

Following the veteran's personal hearing, another VA 
audiological evaluation was scheduled.  On an authorized VA 
audiological evaluation in May 1996, pure tone thresholds, in 
decibels, were reported on VA Form 10-2464 as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
30
60
65
70
56
LEFT
30
45
75
80
58

Speech audiometry revealed speech recognition ability of 88 
percent correct in the right ear and of 76 percent correct in 
the left ear.  These findings on VA audiological evaluation 
are consistent with a level II hearing acuity in the right 
ear and a level IV hearing acuity in the left ear.  38 C.F.R. 
Part 4, § 4.85, Table VI (1998).  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  
Impairment of auditory acuity means the organic hearing loss 
for speech.  38 C.F.R. Part 4, § 4.87 (1998).  Evaluations 
for loss of hearing acuity are based upon the results of 
modern and scientific testing at approved facilities.  This 
testing is performed under controlled conditions to measure 
the degree of organic hearing impairment and the results of 
that testing are then compared to the schedular criteria 
which are designed to reflect, as nearly as possible, the 
average functional impairment due to the hearing loss in 
everyday situations.  Where 


entitlement to service connection has already been 
established, and an increase in the disability rating is the 
issue, the present level of the disability is the primary 
concern.  Francisco v. Brown,  7 Vet. App. 55 (1994).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the revised rating 
schedule established eleven auditory acuity levels designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. Part 4, § 4.85, Tables VI 
and VII, and Diagnostic Codes 6100 to 6110 (1998).

VA audiological examinations are conducted using the 
controlled speech discrimination tests together with the 
results of the pure tone audiometry test.  The horizontal 
lines in Table VI (found at  38 C.F.R. Part 4, § 4.85(a)) 
represent nine categories of percent of discrimination based 
on the controlled speech discrimination test.  The vertical 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired efficiency (I through XI) will be 
determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the 
vertical column appropriate to pure tone decibel loss; thus 
with percent of discrimination of 70 and average pure tone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  
38 C.F.R. Part 4, § 4.85(a) Table VI (1998).

Thereafter, the percentage evaluation will be found from 
Table VII by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing 
and the vertical column appropriate to the numeric 
designation for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation of "V" 
and the poorer ear has a numeric designation of "VII," the 

percentage evaluation is 30 percent and the diagnostic code 
is 6103.  38 C.F.R. Part 4, § 4.85(b), Table VII (1998).

As noted, the most recent VA audiological examination, 
conducted in May 1996, disclosed an average pure tone decibel 
loss in the frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per second of 56 in the right ear and 58 
cycles per second in the left ear, while speech recognition 
ability was 88 percent correct in the right ear and 76 
percent correct in the left ear.  These findings on VA 
audiological evaluation, as reported on the Report of 
Examination for Organic Hearing Loss (VA Form 10-2464), are 
consistent with a level II hearing acuity in the right ear 
and a level IV hearing acuity in the left ear.  38 C.F.R. 
Part 4, § 4.85, Table VI (1998).  

Under the applicable schedular criteria, a noncompensable 
rating is assigned for bilateral defective hearing where the 
pure tone threshold average in one ear is 56 decibels, with 
speech recognition ability 88 percent correct, (level II); 
and, in the other ear, the pure tone threshold average is 
58 decibels; with speech recognition ability of 76 percent 
correct, (level IV).  38 C.F.R. Part 4, § 4.85, Table VII, 
Diagnostic Code 6100 (1998). 

The Board notes that evaluation of the veteran's bilateral 
defective hearing based upon the findings on VA audiological 
examination in April 1995 (an average pure tone decibel loss 
in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second of 54 in the right ear and 56 cycles per second in the 
left ear, with speech recognition ability of 88 percent 
correct in the right ear and of 86 percent correct in the 
left ear), equates to a level II hearing acuity in each ear 
and would not yield a compensable evaluation for the 
veteran's service-connected bilateral defective hearing.  
38 C.F.R. Part 4, § 4.85, Tables VI and VII (1998).  

Based upon the most recent VA audiological studies, the 
veteran's service-connected bilateral defective hearing does 
not warrant a compensable evaluation under the relevant 
schedular criteria.  According, his claim is denied.  


The veteran has not asserted that the schedular ratings are 
inadequate, and the record shows that he is currently 
employed on a full-time basis.  Further, the record in this 
case presents no evidence or argument to reasonably indicate 
that the provisions of  38 C.F.R. Part 4, §§ 4.16(b) or 
3.321(b)(1) (1998) are potentially applicable.  There is no 
competent medical evidence in the record stating that the 
veteran is unemployable due to service-connected disability, 
or that vocational rehabilitation is infeasible, and the 
veteran has not testified that he is unable to obtain 
employment due to service-connected disability.  To the 
contrary, the veteran is currently employed on a full-time 
basis.  Nor is there evidence of circumstances which the 
appropriate officials might find so "exceptional or 
unusual" as to warrant an extraschedular rating.  Shipwash 
v. Brown,  8 Vet. App.  218, 227 (1995).  Accordingly, the 
Board will not address the issues of benefit entitlement 
under the provisions of  38 C.F.R. Part 4, §§ 4.16(b) or 
3.321(b)(1) (1998).  

Whether a Personal Hearing was Held at the RO in February 
1997

In its May 20, 1998 order, the Court determined that the 
Board's decision asserted that the veteran testified at a 
personal hearing held at the Regional Office (RO) in February 
1997, and provided details of this purported testimony, such 
as an assertion by the veteran "that his hearing acuity had 
recently deteriorated; that he was obliged to wear bilateral 
hearing aids; and that his current noncompensable evaluation 
did not accurately reflect his current level of hearing 
impairment."  The Court noted that the only personal hearing 
shown in the record was held at the RO in November 1995, and 
directed the Board, on remand, to address whether a personal 
hearing was held at the RO in February 1997; whether the 
veteran offered the testimony cited; and, if so, whether 
further development was warranted.  

The Board's review of the record shows that only a single 
personal hearing was held during the course of this appeal, 
and that such was conducted at the RO in November 1995.  The 
Board further acknowledges that the date of such hearing was 
incorrectly cited in the Board's May 1997 decision as having 
occurred in February 
1997.  The Board further finds that the citation of the 
veteran's testimony was substantially as represented, based 
upon his assertions that he had lost "distance" in 
his ability to hear; that he had lost the ability to 
determine the source of speech directed to him; that he had 
initially been issued a hearing aid for his left ear, but 
subsequently had been issued a hearing aid for his right ear; 
and that he did not wear a hearing aid at work unless he was 
working with someone else or operating equipment and needed 
to listen to radios.  He further offered his opinion that 
components of his hearing apparatus were now wearing out or 
deteriorated; and that his hearing loss was causing him to 
experience difficulty in hearing over the telephone or when 
others were talking.  A transcript of the hearing testimony 
is of record.  

The Board further notes that subsequent to the cited personal 
hearing conducted in November 1995, another comprehensive VA 
audiological examination was conducted in May 1996 to 
evaluate the veteran's hearing acuity in light of his 
testimony.  No change in the prior noncompensable evaluation 
for bilateral defective hearing was found warranted by that 
most recent audiological examination.  The Board finds no 
evidence that the veteran was prejudiced by its inadvertent 
misstatement of the date of the veteran's personal hearing, 
or its summation of the veteran's hearing testimony.  

Clarification of the Board's Interpretation of VA Audiology 
Examinations Conducted in 1994 and 1996, and Its Factual 
Findings

The Court's May 20, 1998 order further directed that the 
Board clarify its interpretation of VA audiology examinations 
conducted in 1994 and 1996, and to explain its factual 
findings.  

The Board initially notes that the report of VA audiology 
examination conducted in December 1994 was inadequate for 
rating purposes because of the failure of the VA audiological 
examiner to provide a specific finding of a pure tone 
threshold, in decibels, for the 3,000 Hertz level, and the 
further failure of the examiner to provide a Summary Report 
of Examination for Organic Hearing Loss (VA Form 10-2464) 

including that information, as required by Veterans Benefits 
Administrative Manual M21-1, Part VI, paragraphs 
11.09(b)(2)(a) and (b).  For those reasons, that report of 
examination was not considered by the RO for rating purposes, 
and another VA audiological examination of the veteran was 
scheduled.  Although the 3,000 Hertz threshold level may be 
extrapolated (and the Board did so) based upon the specific 
audiometric finding that speech reception thresholds were 
manifested by a flat slope, bilaterally, neither the RO nor 
the Board relied upon that report of examination due to the 
noted deficiencies.  Rather, the RO rating decision of May 
1995 was based upon the subsequent VA audiological 
examination conducted in April 1995, while the Board's May 
1997 decision relied upon, and specifically cited, the most 
recent report of VA audiological examination conducted in May 
1996.  See Francisco v. Brown,  7 Vet. App. 55 (1994).

The Court's May 20, 1998 order also cited, by reference, the 
Board's statement that on the May 1996 audiological 
evaluation, average pure tone decibel loss was 56 for the 
right ear and 58 for the left ear, while "[s]peech 
audiometry revealed speech recognition ability of 88 percent 
correct in the right ear and of 64 percent in the left ear.  
These findings on audiological evaluation are consistent with 
a level II hearing acuity in the right ear and a level IV 
hearing acuity in the left ear."  It was noted by the Court, 
however, that based upon the numbers stated in the Board 
decision, the hearing acuity for the left ear would be level 
VI, pursuant to  38 C.F.R. § 4.87 (1998).  

The Board's review of the record shows that on VA 
audiological evaluation in May 1996, the actual finding of 
speech recognition ability in the left ear was 76 percent 
rather than 64 percent, and that the erroneous citation of 64 
percent was a consequence of undetected typographical error.  
In addition, the record shows that the Board used the correct 
figure (76 percent) for the veteran's speech recognition 
ability in the left ear in computing his Numeric Designation 
of Hearing Impairment.  38 C.F.R. § 4.85(a), Table VI (1998).  
There has been no demonstrated prejudice to the veteran 
stemming from the cited typographical error.  With respect to 
the Board's alleged failure to explain its factual finding 
that that the May 1996 

audiological examination showed a speech recognition of 64 
percent correct, the Board's sole factual finding as to the 
result of that examination was, and remains, that "[o]n the 
most recent VA audiometric evaluation, conducted in May 1996, 
the veteran had a level II hearing acuity in his right ear 
and a level IV hearing acuity in his left ear." 

The evidence relied upon and the process by which the Board 
has arrived at its determination with respect to the 
evaluation of the veteran's service-connected bilateral 
defective hearing has been fully set out in the initial 
portion of this decision, and includes a citation of 
applicable law, regulations, and evaluative procedures, as 
well as pertinent reporting and adjudicative guidelines 
contained in the Veterans Benefits Administrative Manual M21-
1, Part VI, paragraphs 11.09(b)(2)(a) and (b).  The Board may 
not provide its own medical judgments, but may only consider 
the medical evidence of record.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991);  Tucker v. Derwinski,  2 Vet. 
App. 201, 203 (1992);  Cathell v. Brown,  8 Vet. App. 539 
(1996).  

The Board further notes that the cited section of the 
Veterans Benefits Administrative Manual M21-1, Part VI, 
paragraphs 11.09(b)(2)(a) provides, in pertinent part, that 
"the compensation audiology examination should include air-
conduction and bone-conduction thresholds, speech recognition 
thresholds, word recognition performance and acoustic 
testing.  The results of each of those tests should be 
reported on VA Form 10-2364, Audiological Evaluation; and (b) 
the responsible Chief, Audiology and Speech Pathology 
Service, or a designated audiologist, should complete VA Form 
10-2464, "Summary Report of Examination for Organic Hearing 
Loss."  The record shows that both of the VA audiological 
evaluations conducted in April 1995 and in May 1996 were 
performed by a VA licensed audiologist, rather than an 
audiometrist, and that such examinations and evaluations were 
accomplished in full accordance with governing law, 
regulations, and applicable guidelines.  


ORDER

A compensable evaluation for bilateral defective hearing is 
denied.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

